NOTICE OF ALLOWANCE


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 19-29 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1 and 2-9, 19-26 which are dependent on claim 1; Claim 1 requires the second hard phase to contain both Mn in an amount of 0.8% or less, and less than 0.1% of C. 
The claim requires a powder mixture comprising a first hard Mo-Si intermetallic phase, a second hard phase including 0.8% Mn or less and less than 0.1% C, and a both a pressing aid and flow improver. The closest prior art of record is US4274876, which teaches a first Mo-Co hard phase, but does not teach Si in the claimed range; and teaches a second Cr-Mo-Co alloy hard phase, but does not teach Mn in the claimed range which is required, not the both flow improver AND sintering aids in the claimed range. Regarding the second phase Mn requirement, while Dalal reference teaches a intermetallic hard phase including 28-32% Mo, 9-11% Cr, and 2.5-3.5% Si, and balance Co; and the Fujiki reference teaches Mn can present in a range of 0.05-0.7% to improve oxidation, further addition of Mn in the claimed range of the second hard phase and further addition of Si in the claimed of the first hard phase which is mixed with a base powder before sintering is taught or suggested by the prior art; therefore, the claimed invention is considered novel and non-obvious over the prior art. Claims 27-28 are . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RICARDO D MORALES/             Examiner, Art Unit 1736                                                                                                                                                                                           




/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736